18 N.J. 457 (1955)
114 A.2d 266
FRANCIS O'BRIEN, ET ALS., PLAINTIFFS-RESPONDENTS,
v.
DADE BROS., INC., A CORPORATION OF NEW YORK, DEFENDANT-APPELLANT, AND MARINE WAREHOUSEMEN'S LOCAL NO. 1478, ETC., DEFENDANT.
The Supreme Court of New Jersey.
Decided May 23, 1955.
*465 Mr. Thomas J. Brogan argued the cause for the appellant.
Mr. Wallace P. Berkowitz argued the cause for the respondents (Mr. Sherwin D. Lester, on the brief).
*466 PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam filed in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.